DETAILED ACTION
Claims 1-21 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-21 of U.S. Patent No. 10,896,054 (hereinafter ‘054).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-21 of the instant application define an obvious variation of the invention claimed in ‘054.
It is noted that the instant application is a later-filed continuation of ‘054. Claims 1-21 of ‘054 contain every element of Claims 1-21 of the instant application and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patentably distinct from the earlier patent claims and as such are unpatentable for obviousness-type double patenting. A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. For example, Claims 1 and 5 of ‘054 as shown in the tables below contain every element of Claim 1 of the instant application and as such anticipate Claim 1 of the instant application. 
Claim 1 of the instant application is shown in the table below with Claims 1 and 5 of ‘054 with the differences boldfaced for the Applicant's convenience.
Claim 1 of Instant
Claims 1 and 5 of US Pat No. 10,896,054
A method comprising: 
1. A method comprising:
remotely accessing, by a client system, a desktop associated with a user of the client system, 
receiving, by a server system from a client system, a request to access a desktop corresponding to a user of the client system, 
wherein the desktop is provided by a server-side virtual machine (VM) running on a server system, wherein persistent data of the server-side VM is maintained in a server-side virtual disk image file, and wherein changes to the persistent data caused by interaction between the user and the desktop are maintained in a server-side delta disk image file;
wherein the desktop is provided by a server-side virtual machine (VM) running on the server system, and wherein persistent data of the server-side VM is maintained, at least in part, in a server-side virtual disk image file accessible by the server system; enabling, by the server system, the user to remotely access the desktop by connecting the client system with the server-side VM;
creating, by the client system while the user is interacting with the desktop, a client-side virtual disk image file based on the server-side virtual disk image file and a client-side delta disk image file based on the server-side delta disk image file; 
while the user is remotely accessing the desktop: copying, by the server system via a first background process, the server-side virtual disk image file to a client-side virtual disk image file accessible by the client system;
writing, by the server system, changes to the persistent data of the server-side VM caused by user interaction with the desktop to one or more server-side delta disk image files accessible by the server system, the one or more server-side delta disk image files being distinct from the server-side virtual disk image file; and

synchronizing, by the server system via a second background process, the one or more server-side delta disk image files with one or more client-side delta disk image files accessible by the client system, the first and second background processes being initiated automatically without input from the user; 
sending, by the client system to the server system, a request to check out the desktop so that the desktop can be accessed via the client system while the client system is offline; and
receiving, by the server system from the client system, a request to check out the desktop so that the desktop can be accessed via the client system while the client system is offline; and
subsequently to sending the request: 
merging, by the client system, the client-side delta disk image file into the client-side virtual disk image file; and
5. The method of claim 1 wherein the client system is configured to, in response to the request: merge the one or more client-side delta disk image files into the client-side virtual disk image file; and while the user is locally accessing the desktop via the client-side VM, write changes to persistent data of the client-side VM caused by user interaction with the desktop to one or more second client-side delta disk image files.
executing, by the client system using the client-side virtual disk image file, a client instance of the server-side VM that provides the desktop locally on the client system.
in response to the request, enabling the client system to execute, using the client-side virtual disk image file and the one or more client-side delta disk image files, a client instance of the server-side VM that provides the desktop locally on the client system.



Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-21 of U.S. Patent No. 10,061,605 (hereinafter ‘605).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-21 of the instant application define an obvious variation of the invention claimed in ‘605.
It is noted that the instant application is a later-filed continuation of ‘605. Claims 1-21 of ‘605 contain every element of Claims 1-21 of the instant application and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patentably distinct from the earlier patent claims and as such are unpatentable for obviousness-type double patenting. A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. For example, Claim 1 of ‘605 as shown in the tables below contain every element of Claim 1 of the instant application and as such anticipate Claim 1 of the instant application. 
Claim 1 of the instant application is shown in the table below with Claim 1 of ‘605 with the differences boldfaced for the Applicant's convenience.
Claim 1 of Instant
Claim 1 of US Pat No. 10,061,605
A method comprising: 
A method comprising:
remotely accessing, by a client system, a desktop associated with a user of the client system, 
receiving, by a server system from a client system, a request to access a desktop corresponding to a user of the client system, 
wherein the desktop is provided by a server-side virtual machine (VM) running on a server system, wherein persistent data of the server-side VM is maintained in a server-side virtual disk image file, and wherein changes to the persistent data caused by interaction between the user and the desktop are maintained in a server-side delta disk image file;
wherein the desktop is provided by a server-side virtual machine (VM) running on the server system, wherein the server system directs disk read requests from the server-side VM for system data to a server-side system virtual disk, wherein the server system directs disk read requests from the server-side VM for user data to a server-side user virtual disk, wherein the server system directs disk write requests from the server-side VM for system data to a server-side delta system virtual disk, and wherein the server system directs disk write requests from the server-side VM for user data to a server-side delta user virtual disk;
creating, by the client system while the user is interacting with the desktop, a client-side virtual disk image file based on the server-side virtual disk image file and a client-side delta disk image file based on the server-side delta disk image file;
while the user is remotely accessing the desktop, synchronizing, by the server system, the server-side delta user virtual disk with a client-side delta user virtual disk residing on the client system; and
sending, by the client system to the server system, a request to check out the desktop so that the desktop can be accessed via the client system while the client system is offline; and
upon receiving a desktop check-out request from the client system: suspending or powering-off the server-side VM;
subsequently to sending the request: 
merging, by the client system, the client-side delta disk image file into the client-side virtual disk image file; and
and merging the server-side delta user virtual disk into the server-side user virtual disk.
executing, by the client system using the client-side virtual disk image file, a client instance of the server-side VM that provides the desktop locally on the client system.
enabling, by the server system, the user to remotely access the desktop by connecting the client system with the server-side VM; 




Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-18 of U.S. Patent No. 9,444,883 (hereinafter ‘883).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-21 of the instant application define an obvious variation of the invention claimed in ‘883.
It is noted that the instant application is a later-filed continuation of ‘883. Claims 1-18 of ‘883 contain every element of Claims 1-21 of the instant application and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patentably distinct from the earlier patent claims and as such are unpatentable for obviousness-type double patenting. A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. For example, Claims 1 and 4-5 of ‘883 as shown in the tables below contain every element of Claim 1 of the instant application and as such anticipate Claim 1 of the instant application. 
Claim 1 of the instant application is shown in the table below with Claims 1 and 4-5 of ‘883 with the differences boldfaced for the Applicant's convenience.
Claim 1 of Instant
Claims 1, and 4-5 of US Pat No 9,444,883
A method comprising: 
1. A method comprising:
remotely accessing, by a client system, a desktop associated with a user of the client system, 
receiving, by a server system, a request from a user of a client system for accessing a user desktop, 
wherein the desktop is provided by a server-side virtual machine (VM) running on a server system, wherein persistent data of the server-side VM is maintained in a server-side virtual disk image file, and wherein changes to the persistent data caused by interaction between the user and the desktop are maintained in a server-side delta disk image file;
wherein the user desktop is provided by a server-side virtual machine (VM) running on the server system, and wherein the server system is configured to direct disk read requests from the server-side VM to a server-side virtual disk file and direct disk write requests from the server-side VM to a server-side delta disk file; connecting, by the server system, the user to the user desktop;
creating, by the client system while the user is interacting with the desktop, a client-side virtual disk image file based on the server-side virtual disk image file and a client-side delta disk image file based on the server-side delta disk image file;
determining, by the server system, whether the client system has a client-side virtual disk file that is logically equivalent to the server-side virtual disk file; if the client system does not have a client-side virtual disk file that is logically equivalent to the server-side virtual disk file, copying, by the server system, the server-side virtual disk file to the client system via a first background process while the user is remotely interacting with the user desktop; 
determining, by the server system, whether the client system has a client-side delta disk file that is logically equivalent to the server-side delta disk file; and if the client system does not have a client-side delta disk file that is logically equivalent to the server-side delta disk file, copying, by the server system, the server-side delta disk file to the client system via a second background process while the user is remotely interacting with the user desktop.
sending, by the client system to the server system, a request to check out the desktop so that the desktop can be accessed via the client system while the client system is offline; and
4. The method of claim 1 further comprising: receiving, by the server system, a checkout request from the user for checking out the user desktop from the server system to the client system; determining, by the server system, if the user desktop is already checked out; if the user desktop is already checked out, transmitting, by the server system, the denial message to the user; and if the user desktop is not already checked out: terminating, by the server system, execution of the server-side VM; updating, by the server system, data associated with the user to reflect a checked-out status of the user desktop; and permitting, by the server system, the user to access the user desktop via a client-side VM running on the client system.
subsequently to sending the request: 
merging, by the client system, the client-side delta disk image file into the client-side virtual disk image file; and
5. The method of claim 4 further comprising: merging, by the server system, the server-side delta disk file into the server-side virtual disk file.
executing, by the client system using the client-side virtual disk image file, a client instance of the server-side VM that provides the desktop locally on the client system.




Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-26 of U.S. Patent No. 8,640,126 (hereinafter ‘126).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-21 of the instant application define an obvious variation of the invention claimed in ‘126.
It is noted that the instant application is a later-filed continuation of ‘126. Claims 1-26 of ‘126 contain every element of Claims 1-21 of the instant application and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patentably distinct from the earlier patent claims and as such are unpatentable for obviousness-type double patenting. A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. For example, Claims 1-2 of ‘126 as shown in the tables below contain every element of Claim 1 of the instant application and as such anticipate Claim 1 of the instant application. 
Claim 1 of the instant application is shown in the table below with Claims 1-2 of ‘126 with the differences boldfaced for the Applicant's convenience.
Claim 1 of Instant
Claims 1-2 of US Pat No. 8,640,126
A method comprising: 
A method comprising:
remotely accessing, by a client system, a desktop associated with a user of the client system, 
1. A method comprising: remotely accessing, by a client system, a user desktop provided by a server system, the server system running a server instance of a virtual machine that provides the user desktop,
wherein the desktop is provided by a server-side virtual machine (VM) running on a server system, wherein persistent data of the server-side VM is maintained in a server-side virtual disk image file, and wherein changes to the persistent data caused by interaction between the user and the desktop are maintained in a server-side delta disk image file;
the server instance of the virtual machine executing by way of virtualization software that directs disk read requests from the server instance of the virtual machine to a virtual disk image file and directs disk write requests from the server instance of the virtual machine to a delta disk image file; 
creating, by the client system while the user is interacting with the desktop, a client-side virtual disk image file based on the server-side virtual disk image file and a client-side delta disk image file based on the server-side delta disk image file;
creating, by the client system, a local copy of the virtual disk image file and a local copy of the delta disk image file on the client system, wherein the creating is performed as one or more background processes while a user of the client system is remotely interacting with the user desktop on the server system, and wherein the one or more background processes are initiated automatically by the client system during the remote interacting without input from the user;
sending, by the client system to the server system, a request to check out the desktop so that the desktop can be accessed via the client system while the client system is offline; and
sending, by the client system, a check-out request to the server system to locally access the user desktop on the client system; and
subsequently to sending the request: 
merging, by the client system, the client-side delta disk image file into the client-side virtual disk image file; and
2. The method of claim 1, further comprising merging the local copy of the delta disk image file with the local copy of the virtual disk image file prior to executing the client instance of the virtual machine.
executing, by the client system using the client-side virtual disk image file, a client instance of the server-side VM that provides the desktop locally on the client system.
executing, by the client system using the local copy of the virtual disk image file and the local copy of the delta disk image file, a client instance of the virtual machine that provides the user desktop locally on the client system.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric C Wai/Primary Examiner, Art Unit 2195